Citation Nr: 1542818	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a May 2014 decision, the Board denied the Veteran's claim for nonservice-connected pension benefits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

The record before the Board consists of the Veteran's paper claim file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As explained below, additional development is needed in order to ensure that the Veteran is afforded adequate VA examinations in this case and to obtain outstanding medical evidence.  

The Veteran claims that he is unable to work due to his disabilities, which include emphysema, a right shoulder disability, a low back disability, and gastroesophageal reflux disease.  

In March 2011, the Veteran underwent a VA examination to assess the severity of his orthopedic disabilities.  The March 2011 examiner assessed the Veteran as having a severe right shoulder disability but did not provide an opinion as to the effect of this condition, or the Veteran's other orthopedic disorder, on his ability to work.  Given the Veteran's contention that he is unable to work in his previous profession as a mason and bricklayer due to his orthopedic conditions, a new examination is warranted in order to obtain an adequate assessment of the severity of his right shoulder and low back disabilities.  

The Veteran also underwent a VA examination in September 2011 to assess his emphysema.  However, it does not appear that the tests necessary for adjudication purposes were performed during the examination.  Moreover, the examiner noted his review of a pulmonary function test completed in "February 20_" but did not clearly indicate the date of this pulmonary examination.  A copy of this identified pulmonary function test is not of record.  Therefore, the Board cannot properly assess the accuracy of the examiner's reliance on this examination report, thereby making the September 2011 examination report inadequate for adjudication purposes.     

Given the deficiencies with the March 2011 and September 2011 VA examinations, the Veteran must be afforded new examinations to determine the level of functional impairment caused by his disabilities. 

Prior to affording the Veteran VA examinations, the RO should obtain all outstanding records pertinent to the claim, to include a copy of the February pulmonary function test identified in the September 2011 VA examination report.  

Finally, a remand is also warranted to determine whether pension benefits are warranted on an extra-schedular basis.  

VA regulations provide that all veterans basically eligible (i.e., those who meet the service and income requirements) who are unable to secure and follow a substantially gainful occupation by reason of disabilities likely to be permanent are to be rated as permanently and totally disabled.  See 38 C.F.R. § 4.17 (2015).  For purposes of pension, the nonservice-connected disabilities must meet percentage requirements set forth under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a).  Moreover, 38 C.F.R. § 4.17(b) provides that claims of all veterans who fail to meet the percentage standards, but who meet the basic entitlement criteria and are unemployable, will be referred by the rating board to the Veterans Service Center Manager or the Pension Management Center Manager, pursuant to 38 C.F.R. § 3.321(b)(2).  Specifically, the regulation provides that, where the evidence establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule, but is found to be unemployable by reason of his or her disabilities, age, occupational background and other related factors, the Veterans Service Center Manager or the Pension Management Center Manager is authorized to approve on an extra-schedular basis a permanent and total disability rating for pension purposes.  38 C.F.R. § 3.321(b)(2).

Given the Veteran's age, the nature of his claimed disabilities, and his employment history, if the RO determines that his ratable disabilities do not meet the percentage requirements set forth under 38 C.F.R. § 4.16(a), it should determine whether the claim should be referred to the Veterans Service Center Management or the Pension Management Center Manager for consideration on an extra-schedular basis.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain all outstanding VA and private medical records pertinent to the claim, to include a copy of the VA pulmonary test identified in the September 2011 VA examination report.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, arrange for the Veteran to be afforded appropriate VA examinations to determine the current severity and manifestations of all of his disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  The RO should ensure that all information required for rating purposes is provided by the examiner(s).  In addition, the examiner(s) should provide an assessment of the functional impact of the Veteran's ratable disabilities on his ability to work and an opinion concerning whether they are sufficient by themselves to render the Veteran permanently unemployable.

The supporting rationale for all opinions expressed must be provided.

3.  Undertake any other indicated development.

4.  If indicated, refer the claim for nonservice-connected pension on an extra-schedular basis to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 4.17(b) and 38 C.F.R. § 3.321(b)(2).

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




